DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 02/04/2021, in which claims 1, 5-7 and 11 were amended and claims 1-12 were presented for further examination.
Claims 1-12 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 5 - 14, filed on 02/04/2021 with respect to claims 1-12, have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview followed with an email from Darrell Hollis (Reg. No. 26,738) on 05/21/2021.

Please amend claims 1 and 7 as follow:




1. (Currently Amended) A method of creating a graph database layout in memory, comprising: 
constructing a node data array that includes a plurality of node entries, each said node entry is associated with one node of a plurality of graph database nodes constituting a graph database, wherein said node entry includes a node identifier and an edge list describing a plurality of edges going out of said one node;
 constructing a plurality of edge arrays that include a plurality of edge entries, each edge array is associated with a type of edge, wherein each edge entry includes an edge identifier of one of a plurality of edges of said edge type and a destination node of said one edge; and 
constructing a plurality of node data type arrays that include a plurality of data entries, each node data type array is associated with one of a plurality of data types associated with a plurality of data elements stored in at least one of said plurality of graph database nodes, wherein each data entry includes said node identifiers of at least one node in which said data element of said data type is stored.

7. (Currently Amended) A system of creating a graph database layout in memory, comprising:
 at least one processor for executing a code for: 
constructing a node data array that includes a plurality of node entries, each said node entry is associated with one node of a plurality of graph database nodes constituting a graph database, wherein said node entry includes a node identifier and an edge list describing a plurality of edges going out of said one node;
 constructing a plurality of edge arrays that include a plurality of edge entries, each edge array is associated with a type of edge, wherein each edge entry includes an edge identifier of one of a plurality of edges of said edge type and a destination node of said one edge; and
a plurality of data elements stored in at least one of said plurality of graph database nodes, wherein each data entry includes said node identifiers of at least one node in which said data element of said data type is stored.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-12 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method and a system for creating a graph database layout in memory. The closest prior art Elnikety et al. (US 2014/0172914), Pogmore  (US 2013/0086127) and Arnone et al. (US 2007/0220451) alone, or, in combination, fails to anticipate or render obvious the recited features of “constructing a plurality of node data type arrays that include a plurality of data entries, each node data type array is associated with one of a plurality of data types associated with  a plurality of data elements stored in at least one of said plurality of graph database nodes, wherein each data entry includes said node identifiers of at least one node in which said data element of said data type is stored.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1-12 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170169133.
US 20080243908.
US 20100172269.
A Versatile Data Structure For Edge-Oriented Graph Algorithm (NPL).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/LAHCEN ENNAJI/Examiner, Art Unit 2156   


/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156